IN THE SUPREME COURT OF TENNESSEE
                             AT NASHVILLE
                                 February 2, 2011 Session

              DOROTHY KING ET AL. v. VIRGINIA BETTS ET AL.

                    Appeal by Permission from the Court of Appeals
                         Chancery Court for Davidson County
                    No. 06-943-I   Claudia Bonnyman, Chancellor


             No. M2009-00117-SC-R11-CV - Filed on November 18, 2011


J ANICE M. H OLDER, J., concurring

       I concur in Parts I, II, III, V, VI, and VII of the majority opinion. I do not concur in
Part IV of the opinion addressing whether federal or state procedural rules should apply to
a qualified immunity defense because the issue of whether federal or state procedural law
applies is not properly before this Court. See Fayne v. Vincent, 301 S.W.3d 162, 171 (Tenn.
2009).




                                                   ______________________________
                                                   JANICE M. HOLDER, JUSTICE